DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
No found prior art of record discloses or fairly suggests the specific combination of claimed elements recited in independent claims 1, 15 and 16.
The closest found prior art of record is USPN 2015/0210099 to Barron et al.  Barron discloses a system of correcting printing positions using multiple fiducial markers printed on a page and then scanning the markers and performing measurements of the markers in order to align and correct the printing mechanism of the printer (paragraphs [0010]-[0012], [0021]-[0024],  and Figs. 3-6). However Barron does not teach or fairly suggest the specific steps of printing and scanning a plurality of documents or corpus and wherein the scanning frame positions are the positions of the first and the second position markers with respect to the scanning frame of the plurality of scanned images; 
using the detected scanning frame positions of the first and the second position markers and the page positions of the first and the second position markers to define affine transformations between the plurality of scanned images and the corresponding document pages of the plurality of electronic documents; and  
P201804284US01Page 19 of 24applying the affine transformations to the plurality of scanned images to align the plurality of scanned images with the corresponding document pages of the plurality of electronic documents.  
 

The specification defines a computer readable storage medium, as recited in claim specifically in paragraph [0072] of the specification “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Claim 16 is accordingly in condition for allowance.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669